DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12, and 22 have been amended. Claims 1-27 have been examined.

Response to Arguments/Amendments
On p. 14 of Applicant’s remarks filed 3/16/2022, Applicant requests that the nonstatutory double patenting rejection over U.S. Patent Application 16/282,748 in view of U.S. Patent Application Publication 2016/0328646 by Lin, be held in abeyance. It is noted that a complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.32. Such filing should not be held in abeyance (see MPEP 804(I)(B)(1)). Failure to provide a complete response may be considered to be a non-responsive reply (See MPEP 714.03).
Applicant’s arguments, see p. 17, filed 3/16/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103, have been fully considered and are persuasive.  Similar arguments have been provided with respect to claims 12 and 22, and are similarly persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Simulation-based word-length optimization method for fixed-point digital signal processing systems” by Sung et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 11-13, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-10, 12, 23 of copending Application No. 16/282,748 (hereinafter “’748”) in view of U.S. Patent Application Publication 2016/0328646 by Lin et al. (“Lin”) and “Simulation-based word-length optimization method for fixed-point digital signal processing systems” by Sung et al. (“Sung”). For example, with respect to claim 1, ‘748 claims:

	In regard to claim 1, ‘748 claims:
1. A method of generating a fixed-point quantized neural network, the method comprising: See ‘748 claim 1: “A processor implemented neural network method of parameter quantization, comprising:”
analyzing a statistical distribution for each channel of floating-point parameter values of feature maps and a kernel for each channel from data of a pre-trained floating-point neural network; See ‘748 claim 1: “obtaining channel profile information for first parameter activation values of a floating-point type in each channel included in each of feature maps based on an input in a first dataset to a floating- point parameters pre-trained neural network …; determining a probability density function (PDF) type, for each channel, appropriate for the channel profile information based on a classification neural network being configured to receive the channel profile information as a dataset and provide, as an output, the PDF type for each channel;” Also see claim 9, e.g. “obtaining a maximum value of weights included in each kernel from data of the floating-point parameters pre-trained neural network.”
determining a fixed-point expression of each of the parameters for each channel statistically covering a distribution range of the floating-point parameter values based on the statistical distribution for each channel; See ‘748 claim 1: “determining a fixed-point representation, based on the determined PDF type, for each channel, statistically covering the distribution range of the first parameter activation values; and”
determining fractional lengths of … and a weight for each channel among the parameters for each channel … See ‘748 claims 2 and 4: “determining the fixed-point representation for each channel … determining a fractional length of the fixed-point representation” ‘748 does not expressly claim: … a bias … based on a result of performing a convolution operation. However, this is taught by Lin. See Lin, ¶ 0062, e.g. “Quantization may be applied to … weights, biases, and activations of the fully connected layer; and/or weights, biases, and activations of the convolution layer.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fractional length determination of ‘748 with Lin’s convolution in order to implement pattern recognition and classification as suggested by Lin (see ¶ 0006).
‘748 fails to teach the following limitations taught by Lin and Sung:
… including determining a … [range] corresponding to the result of performing the convolution operation; and See Lin, ¶ 0084, e.g. “The quantizer parameters … include a maximum dynamic encoding range, a quantizer step size, a bit width, …” Also see Fig. 4, along with ¶ 0063, e.g. “an input to the quantizer may be uniformly distributed over [Xmin, Xmax], where Xmin and Xmax define the range of a fixed point representation.” 
Lin does not expressly disclose determining: … a maximum fractional length and/or a minimum fractional length among fractional lengths of fixed-point expressions respectively However, this is taught by Sung. See Sung, p. 3088, middle right column, e.g. “The minimum word-length for a group wi,min is the smallest word-length that satisfies the fixed-point performance of a system when the word-lengths of all other groups are very large-typically a 64-b fixed or floating point.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lin’s fractional length and range calculations with Sung’s minimum length calculation in order to satisfy system performance requirements as suggested by Sung.
generating a fixed-point quantized neural network in which the bias and the weight for each channel have the determined fractional lengths. See ‘748 claim 1: “generating a fixed-point quantized neural network based on the fixed-point representation determined for each channel.”

	In regard to claim 9, ‘748 claims:
9. The method of claim 1, wherein the statistical distribution for each channel is a distribution approximated by a normal distribution or a Laplace distribution, and See ‘748, claim 10, the determining of the fixed-point expression of each of the parameters for each channel comprises determining the fixed-point expression based on a fractional length for each channel determined based on any one or any combination of any two or more of a mean, a variance, a standard deviation, a maximum value, and a minimum value of the parameter values for each channel obtained from the statistical distribution for each channel. See ‘748, claim 8.

	In regard to claim 11, ‘748 claims:
11. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1. See ‘748, claim 23. All further limitations have been addressed in the above rejection of claim 1.

	In regard to claim 12, ‘748 claims:
12. An apparatus for generating a fixed-point quantized neural network, the apparatus comprising: See ‘748, claim 12, e.g. “An apparatus comprising” a memory configured to store at least one program; and See ‘748, claim 23, e.g. “” a processor configured to execute the at least one program, wherein the processor executing the at least one program configures the processor to: See ‘748, claim 12, e.g. “”a processor configured to: …” Also see claim 23, e.g. “a memory storing instructions, which when executed by the processor causes the processor to perform …” All further limitations have been addressed in the above rejection of claim 1.

	In regard to claims 13 and 20, parent claim 12 is addressed above. All further limitations have been addressed in the above rejection of claims 2 and 9, respectively.

	In regard to claim 22, ‘748 claims:
22. A method of generating a fixed-point quantized neural network, the method comprising: See ‘748, claim 1, e.g. “method.”
determining a fixed-point expression of an input activation for each channel of an input feature map used in a pre-trained floating-point neural network based on a statistical distribution of floating-point values See ‘748, claim 1, e.g. “obtaining channel profile information for first parameter values of a floating-point type in each channel included in each of feature maps based on an input in a first dataset to a floating-point parameters pre-trained neural network; … determining a probability density function (PDF) type, for each channel …  determining a fixed-point representation, based on the determined PDF type, for each channel,”
of the input activation for each channel of the input feature map in training data used to train the pre-trained floating-point neural network; See ‘748, claim 6, e.g. “wherein the first parameter values comprise activations of the floating-point type used in each channel included in each of the feature maps”
determining a fixed-point expression of an output activation for each channel of an output feature map used in the pre-trained floating-point neural network based on a statistical distribution of floating-point values of the output activation for each channel of the output feature map in the training data used to train the pre-trained floating-point neural network; See ‘748, claim 1, e.g. “determining a probability density function (PDF) type, for each channel, appropriate for the channel profile information based on a classification network receiving the channel profile information as a dataset; determining a fixed-point representation, based on the determined PDF type, for each channel, statistically covering a distribution range of the first parameter values;”
determining a fixed-point expression of a weight for each channel of a kernel used in the pre-trained floating-point neural network based on a statistical distribution of floating-point values of the weight for each channel of the kernel in data of the pre-trained floating-point neural network; See ‘748, claim 9, e.g. “obtaining a maximum value of weights included in each kernel from data of the floating-point parameters pre-trained neural network, and determining a fractional length of the fixed-point representation to represent the weights based on the obtained maximum value.”
determining a fractional length of a [value] used in the pre-trained floating-point neural network based on a result of a … operation performed based on input activations of the input feature map and weights of the kernel; and See ‘748, claim 4, e.g. “a fractional length of the fixed-point representation.” ‘748 does not expressly claim: bias and convolution. However, this is taught by Lin. See Lin, ¶ 0062, e.g. “Quantization may be applied to … weights, biases, and activations of the fully connected layer; and/or weights, biases, and activations of the convolution layer.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fractional length determination of ‘748 with Lin’s convolution in order to implement pattern recognition and classification as suggested by Lin (see ¶ 0006).
… including determining a … [range] corresponding to the result of performing the convolution operation; and See Lin, ¶ 0084, e.g. “The quantizer parameters … include a maximum dynamic encoding range, a quantizer step size, a bit width, …” Also see Fig. 4, along with ¶ 0063, e.g. “an input to the quantizer may be uniformly distributed over [Xmin, Xmax], where Xmin and Xmax define the range of a fixed point representation.” 
Lin does not expressly disclose determining: … a maximum fractional length and/or a minimum fractional length among fractional lengths of fixed-point expressions respectively However, this is taught by Sung. See Sung, p. 3088, middle right column, e.g. “The minimum word-length for a group wi,min is the smallest word-length that satisfies the fixed-point performance of a system when the word-lengths of all other groups are very large-typically a 64-b fixed or floating point.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lin’s fractional length and range calculations with Sung’s minimum length calculation in order to satisfy system performance requirements as suggested by Sung.
generating a fixed-point quantized neural network in which the bias has the determined fractional length. See ‘748, claim 1, e.g. “generating a fixed-point quantized neural network based on the fixed-point representation determined for each channel.”

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0328646 by Lin et al. (“Lin”) in view of “Acoustic Model Training Based On Node-wise Weight Boundary Model Increasing Speed of Discrete Neural Networks” by Takeda et al. (“Takeda”) and “Simulation-based word-length optimization method for fixed-point digital signal processing systems” by Sung et al. (“Sung”).

	In regard to claim 1, Lin discloses:
1. A method of generating a fixed-point quantized neural network, the method comprising: See Lin, at least Figs. 3B and 8, broadly depicting a method.
analyzing a statistical distribution for each … [layer] of floating-point parameter values of feature maps and a kernel for each … [layer] from data of a pre-trained floating-point neural network; See Lin, Fig. 3A, element 300, depicting the application of inputs to feature extraction kernels for producing feature maps. Also see ¶ 0038-0039, “feature representation … Human engineered features may be templates or kernels tailored to a specific problem domain by engineers with domain expertise.” Also see ¶ 0051, e.g. “The processing of each layer of a convolutional network may be considered a spatially invariant template or basis projection. … The outputs of the convolutional connections may be considered to form a feature map in the subsequent layer 318 and 320, with each element of the feature map (e.g., 320) receiving input from a range of neurons in the previous layer (e.g., 318) and from each of the multiple channels.” Note that Lin’s template is used as a kernel as previously described. Also see Lin ¶ 0063, e.g. “quantization according to the probability distribution function.” Also see ¶ 0064, e.g. “FIGS. 5A and 5B illustrate distributions of activation values and weights in different layers of an exemplary deep convolutional network. … Application of quantization to the weights, biases, and activation values in artificial neural networks includes the determination of a step size. For example, the step sizes of a symmetric uniform quantizer for Gaussian, Laplacian, and Gamma distributions may be calculated with a deterministic function of the standard deviation of the input distribution, if it is assumed that the distributions have zero mean and unit variance.”
Lin does not expressly disclose analysis of each channel. However, this is taught by Takeda. See Takeda, p. 52, right column e.g. “node-wise normalization.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lin’s statistical analysis with Takeda’s node-wise normalization in order to reduce error as suggested by Takeda.
determining a fixed-point expression of each of the parameters for each channel statistically covering a distribution range of the floating-point parameter values based on the statistical distribution for each channel; See Lin, ¶ 0062, e.g. “Quantization may be applied to activations of the normalization layer; weights, biases, and activations of the fully connected layer; and/or weights, biases, and activations of the convolution layer.” Also see ¶ 0063, e.g. “quantization according to the probability distribution function.” Also see ¶ 0076, e.g. “Application of quantization to the weights, biases, and activation values in artificial neural networks may include a fixed point convertor.”
determining fractional lengths of a bias and a weight for each channel among the parameters for each channel based on a result of performing a convolution operation; and See Lin, ¶ 0062, e.g. “Quantization may be applied to … weights, biases, and activations of the fully connected layer; and/or weights, biases, and activations of the convolution layer.” Also see ¶ 0078, e.g. “Determining the step size that is a power of the 2 may correspond to determining the number of fractional bits in the fixed point number representation.”
… including determining a … [range] corresponding to the result of performing the convolution operation; and See Lin, ¶ 0084, e.g. “The quantizer parameters … include a maximum dynamic encoding range, a quantizer step size, a bit width, …” Also see Fig. 4, along with ¶ 0063, e.g. “an input to the quantizer may be uniformly distributed over [Xmin, Xmax], where Xmin and Xmax define the range of a fixed point representation.” 
Lin does not expressly disclose determining: … a maximum fractional length and/or a minimum fractional length among fractional lengths of fixed-point expressions respectively However, this is taught by Sung. See Sung, p. 3088, middle right column, e.g. “The minimum word-length for a group wi,min is the smallest word-length that satisfies the fixed-point performance of a system when the word-lengths of all other groups are very large-typically a 64-b fixed or floating point.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lin’s fractional length and range calculations with Sung’s minimum length calculation in order to satisfy system performance requirements as suggested by Sung.
generating a fixed-point quantized neural network in which the bias and the weight for each channel have the determined fractional lengths. See Lin, ¶ 0082, e.g. “quantizing the floating point model into a fixed point model.”

	In regard to claim 2, Lin discloses:
2. The method of claim 1, wherein the analyzing of the statistical distribution comprises obtaining statistics for each channel of floating-point parameter values of weights, input activations, and output activations used in each channel during pre-training of the pre-trained floating-point neural network. Also see ¶ 0063, e.g. “quantization according to the probability distribution function.” Also see ¶ 0064, e.g. “FIGS. 5A and 5B illustrate distributions of activation values and weights in different layers of an exemplary deep convolutional network. … Application of quantization to the weights, biases, and activation values in artificial neural networks includes the determination of a step size. For example, the step sizes of a symmetric uniform quantizer for Gaussian, Laplacian, and Gamma distributions may be calculated with a deterministic function of the standard deviation of the input distribution, if it is assumed that the distributions have zero mean and unit variance.” Also see ¶ 0082, e.g. “In one configuration, after quantizing the floating point model into a fixed point model, the fixed point network is fine-tuned via additional training to further improve the network performance.”

	In regard to claim 9, Lin discloses:
9. The method of claim 1, wherein the statistical distribution for each channel is a distribution approximated by a normal distribution or a Laplace distribution, and the determining of the fixed-point expression of each of the parameters for each channel comprises determining the fixed-point expression based on a fractional length for each channel determined based on any one or any combination of any two or more of a mean, a variance, a standard deviation, a maximum value, and a minimum value of the parameter values for each channel obtained from the statistical distribution for each channel. See Lin, Fig. 4 and ¶ 0064, e.g. “Gaussian, Laplacian, and Gamma distributions.” Also see ¶ 0078, e.g. “mean and standard deviation.”

	In regard to claim 10, Lin discloses:
10. The method of claim 1, further comprising retraining, after the determining of the fractional lengths is completed, the fixed-point quantized neural network with the determined fractional lengths of the bias and the weight for each channel set as constraints of the fixed-point quantized neural network to fine tune the fixed-point quantized neural network. See Lin, ¶ 0082, e.g. “fine-tuned via additional training.”

	In regard to claim 11, Lin discloses:
11. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1. See Lin, ¶ 0090, e.g. “The steps of a method or algorithm described in connection with the present disclosure may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in any form of storage medium that is known in the art.” All further limitations have been addressed in the above rejection of claim 1.

	In regard to claim 12, Lin discloses:
12. An apparatus for generating a fixed-point quantized neural network, the apparatus comprising: a memory configured to store at least one program; and a processor configured to execute the at least one program, wherein the processor executing the at least one program configures the processor to: See Lin, ¶ 0090, e.g. “The steps of a method or algorithm described in connection with the present disclosure may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in any form of storage medium that is known in the art.” All further limitations have been addressed in the above rejection of claim 1.

	In regard to claims 13 and 20-21, parent claim 12 is addressed above. All further limitations have been addressed in the above rejections of claims 1, 9, and 10, respectively.

	In regard to claim 22, Lin discloses:
22. A method of generating a fixed-point quantized neural network, the method comprising: See Lin, at least Figs. 3B and 8, broadly depicting a method.
determining a fixed-point expression of an input activation for each … [layer] of an input feature map used in a pre-trained floating-point neural network based on a statistical distribution of floating-point values of the input activation for each … [layer] of the input feature map in training data used to train the pre-trained floating-point neural network; See Lin, Fig. 3A, element 300, depicting the application of inputs to feature extraction kernels for producing feature maps. Also see ¶ 0038-0039, “feature representation … Human engineered features may be templates or kernels tailored to a specific problem domain by engineers with domain expertise.” Also see ¶ 0051, e.g. “The processing of each layer of a convolutional network may be considered a spatially invariant template or basis projection. … The outputs of the convolutional connections may be considered to form a feature map in the subsequent layer 318 and 320, with each element of the feature map (e.g., 320) receiving input from a range of neurons in the previous layer (e.g., 318) and from each of the multiple channels.” Note that Lin’s template is used as a kernel as previously described. Also see Lin ¶ 0063, e.g. “quantization according to the probability distribution function.” Also see ¶ 0064, e.g. “FIGS. 5A and 5B illustrate distributions of activation values and weights in different layers of an exemplary deep convolutional network. … Application of quantization to the weights, biases, and activation values in artificial neural networks includes the determination of a step size. For example, the step sizes of a symmetric uniform quantizer for Gaussian, Laplacian, and Gamma distributions may be calculated with a deterministic function of the standard deviation of the input distribution, if it is assumed that the distributions have zero mean and unit variance.”
Lin does not expressly disclose analysis of each channel. However, this is taught by Takeda. See Takeda, p. 52, right column e.g. “node-wise normalization.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lin’s statistical analysis with Takeda’s node-wise normalization in order to reduce error as suggested by Takeda.
determining a fixed-point expression of an output activation for each channel of an output feature map used in the pre-trained floating-point neural network based on a statistical distribution of floating-point values of the output activation for each channel of the output feature map in the training data used to train the pre-trained floating-point neural network; See Lin, ¶ 0044 “During training, a DCN may be presented with an image, such as a cropped image of a speed limit sign, and a "forward pass" may then be computed to produce an output 322.” Also see ¶ 0062, e.g. “Quantization may be applied to activations of the normalization layer; weights, biases, and activations of the fully connected layer; and/or weights, biases, and activations of the convolution layer.” Also see ¶ 0063, e.g. “quantization according to the probability distribution function.” Also see ¶ 0076, e.g. “Application of quantization to the weights, biases, and activation values in artificial neural networks may include a fixed point convertor.”
determining a fixed-point expression of a weight for each channel of a kernel used in the pre-trained floating-point neural network based on a statistical distribution of floating-point values of the weight for each channel of the kernel in data of the pre-trained floating-point neural network; determining a fractional length of a bias used in the pre-trained floating-point neural network based on a result of a convolution operation performed based on input activations of the input feature map and weights of the kernel; and See Lin, ¶ 0076, e.g. “Application of quantization to the weights, biases, and activation values in artificial neural networks may include a fixed point convertor.” Also see Fig. 3A as noted above.
… including determining a … [range] corresponding to the result of performing the convolution operation; and See Lin, ¶ 0084, e.g. “The quantizer parameters … include a maximum dynamic encoding range, a quantizer step size, a bit width, …” Also see Fig. 4, along with ¶ 0063, e.g. “an input to the quantizer may be uniformly distributed over [Xmin, Xmax], where Xmin and Xmax define the range of a fixed point representation.” 
Lin does not expressly disclose determining: … a maximum fractional length and/or a minimum fractional length among fractional lengths of fixed-point expressions respectively However, this is taught by Sung. See Sung, p. 3088, middle right column, e.g. “The minimum word-length for a group wi,min is the smallest word-length that satisfies the fixed-point performance of a system when the word-lengths of all other groups are very large-typically a 64-b fixed or floating point.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lin’s fractional length and range calculations with Sung’s minimum length calculation in order to satisfy system performance requirements as suggested by Sung.
generating a fixed-point quantized neural network in which the bias has the determined fractional length. See Lin, ¶ 0082, e.g. “quantizing the floating point model into a fixed point model.”

	In regard to claim 23, Lin discloses:
23. The method of claim 22, wherein the convolution operation comprises: a first multiply-accumulate (MAC) operation between a first input activation of a first channel of the input feature map and a first weight of a first channel of the kernel; a second MAC operation between a second input activation of a second channel of the input feature map and a second weight of a second channel of the kernel; and an Add operation between a result of the first MAC operation, a result of the second MAC operation, and the bias. See Lin, Fig. 3A as noted above along with equation 5 in ¶ 0071.

Claims 3-4, 14-15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Takeda and Sung as applied above, and further in view of “Hardware-Oriented Approximation Of Convolutional Neural Networks” by Gysel et al. (“Gysel”).

	In regard to claim 3, Lin discloses:
3. The method of claim 1, wherein the convolution operation comprises a partial sum operation between a plurality of channels, the partial sum operation comprises a plurality of multiply-accumulate (MAC) operations and an Add operation, and See Lin, equation 5 in ¶ 0071. 
Lin does not expressly disclose the determining of the fractional lengths comprises determining the fractional length of the bias based on fractional lengths of input activations and fractional lengths of weights input to the MAC operations. However, this is taught by Gysel. See Gysel, Fig. 1 and associated text at the top of p. 2, depicting determination of bias length based upon the lengths of activations and weights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lin’s bias fractional length with Gysel’s activations and weights in order to maintain accuracy as suggested by Gysel. 

	In regard to claim 4, Lin discloses:
4. The method of claim 3, wherein the determining of the fractional length of the bias comprises determining the fractional length of the bias based on a maximum fractional length See Lin, ¶ 0084, e.g. “maximum dynamic encoding range.” Lin does not expressly disclose among fractional lengths of fixed-point expressions corresponding to results of the MAC operations. However, this is taught by Gysel. See Gysel, Fig. 1 and associated text at the top of p. 2, depicting determination of bias length based upon the lengths of activations and weights.

	In regard to claims 14-15, parent claim 12 is addressed above. All further limitations have been addressed in the above rejections of claims 3-4, respectively.

	In regard to claim 24, Lin discloses:
24. The method of claim 23, wherein the determining of the fractional length of the bias comprises determining the fractional length of the bias to be a maximum fractional length among a first fractional length of a first fixed-point expression See Lin, ¶ 0084, e.g. “maximum dynamic encoding range.” Lin does not expressly disclose  corresponding to a result of the first MAC operation and a second fractional length of a second fixed-point expression corresponding to a result of the second MAC operation. However, this is taught by Gysel. See Gysel, Fig. 1 and associated text at the top of p. 2, depicting determination of bias length based upon the lengths of activations and weights.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Takeda, Sung, and Gysel as applied above, and further in view of U.S. Patent 10,491,239 to Hubara (“Hubara”).

	In regard to claim 5, Lin also discloses:
5. The method of claim 4, wherein the partial sum operation comprises: a first MAC operation between a first input activation of a first channel of an input feature map of the feature maps and a first weight of a first channel of the kernel; a second MAC operation between a second input activation of a second channel of the input feature map and a second weight of a second channel of the kernel; and an Add operation between a result of the first MAC operation, a result of the second MAC operation, and the bias, and See Lin, equation 5 in ¶ 0071.
Lin does not expressly disclose the determining of the fractional length of the bias further comprises: obtaining a first fractional length of a first fixed-point expression corresponding to the result of the first MAC operation; obtaining a second fractional length of a second fixed-point expression corresponding to the result of the second MAC operation; and determining the fractional length of the bias to be a maximum fractional length among the first fractional length and the second fractional length. However, this is taught by Hubara. See Hubara, col. 3, lines 23-29, e.g. “Fitting the available range to the actual range is "optimal" in the sense that when a given array of input numbers is converted to the present numerical format at a given precision, the most significant bit of the largest input number occupies the most significant bit in the range of output numbers, thus taking full advantage of the available bits.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lin’s fractional MAC operations and bias with Hubara’s significant bit range in order to take full advantage of available bits as suggested by Hubara.

	In regard to claim 16, parent claim 15 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

Claims 6, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Takeda, Sung, Gysel and Hubara as applied above, and further in view of U.S. Patent 5,257,215 by Poon (“Poon”).

	In regard to claim 6, Lin and Hubara do not expressly disclose:
6. The method of claim 5, further comprising bit-shifting a fractional length of a fixed-point expression having a smaller fractional length among the first fixed-point expression and the second fixed-point expression based on the determined fractional length of the bias, wherein the fixed-point quantized neural network comprises information about an amount of the bit-shifting. However, this is taught by Pool. See Pool, col. 3, lines 12-26, e.g. “It can align the smaller operand and then add it to or subtract it from the other operand. It contains a right shifter, adders and a normalizer/left shifter. … The FADD delivers an unrounded result that requires no more than a 1 -bit shift left or a 2 -bit shift right to normalize it.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lin’s quantization with Poon’s bit shifting in order to perform operations of dissimilar data as suggested by Pool.

	In regard to claim 17, parent claim 16 is addressed above. All further limitations have been addressed in the above rejection of claim 6.

	In regard to claim 25, Lin does not expressly disclose:
25. The method of claim 24, further comprising increasing the fractional length of one of the first fractional length and the second fractional length having a minimum fractional length among the first fractional length and the second fractional length by bit-shifting the fractional length having the minimum fractional length by a number of bits equal to a difference between the first fractional length and the second fractional length, wherein the fixed-point quantized neural network comprises the number of bits of the bit-shifting. However, this is taught by Pool. See Pool, col. 3, lines 12-26, e.g. “It can align the smaller operand and then add it to or subtract it from the other operand. It contains a right shifter, adders and a normalizer/left shifter. … The FADD delivers an unrounded result that requires no more than a 1 -bit shift left or a 2 -bit shift right to normalize it.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lin’s quantization with Poon’s bit shifting in order to perform operations of dissimilar data as suggested by Pool.

Allowable Subject Matter
Claims 7-8, 18-19, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Cited art of record Lin generally teaches determination of fractional length when generating a fixed-point quantized neural network as indicated in the rejections above. However, the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, the particular determination of fractional lengths as claimed in claims 7-8, 18-19, and 26-27. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2016/0350645 by Brothers et al. teaches the relationship of kernels and feature maps in a convolutional neural network (see ¶ 0027) and MAC operations (see ¶ 0031).
U.S. Patent 9,916,531 to Zivkovic et al. teaches bit width selection and optimization (see at least col. 6, lines 34-48).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121